Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Status of the Application
2.	Claims 16-31 have been examined in this application. Claim 1-15 have been cancelled. This communication is the first action on the merits. 
						Drawings
3.	The drawings filed on 2/11/22 are acceptable for examination proceedings.
Allowable Subject Matter
4.	Claim 18-19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when 101 abstract idea rejection overcome.
	Claim 20-22 are direct/indirect dependent on claim 18, and/or 19.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. 	Claims 16-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	Regarding claim 16, and 31, the claim(s) recite(s) limitations “calculating, by a computing unit, depending on the arrangement of the plurality of modular entities, an output value based on said input values provided by said plurality of modular entities; calculating, by said computing unit, an input value uncertainty for each input value based on the uncertainty information of the modular entity providing the input value; calculating, by said computing unit, depending on the arrangement of the plurality of said modular entities, at least one output value uncertainty associated with the output value based on propagation of uncertainty and using the input value uncertainties”. These claim limitations are abstract idea because these limitations can be reasonably performed by Mathematical Concepts. Nothing in the claim limitation precludes the step from practically being performed using the mathematical calculation. Thus, calculating output uncertainty using input uncertainty can be performed using mathematical concepts (Step 2A, Prong One, Yes). 
In the claim, this judicial exception is not integrated into a practical application because claim does not recite any limitations other than the above mentioned limitations which are already identified as abstract idea (Step 2A, Prong Two, No). The limitation of the preamble “A method for providing output values with associated uncertainties for a flexible modular plant or machine comprising an arrangement of modular entities, the method comprising: combining a plurality of said modular entities into an arrangement during runtime of the flexible modular plant or machine, the arrangement describing how the modular entities are interconnected” is merely directed to field of use (see MPEP 2106.05(h)) but does not imposes a meaningful limit on the judicial exception.
The additional limitation assigning uncertainty information associated with an operation of a modular entity to the plurality of said modular entities; providing, by said plurality of modular entities, input values based on an operation of said modular entities, and outputting said output value and said at least one output value uncertainty adds only insignificant extra solution activity akin to outputting the result (See MPEP §1206.05(g), “amounts to necessary data gathering and outputting”) .
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim does not recite any other elements/limitations except limitations that are abstract idea (Step 2B, No).
As such the accordance to flowchart of the PEG 2019, the claim 5 is not patent eligible.
6.	Regarding claims 17-30, these claim recite limitations that are directed to abstract idea because limitations recited by these claims can also be performed using mathematical concepts.  Thus, claims 17-30 only recites limitations that are abstract idea (Step 2A, Prong One, Yes).
	None of the claims 17-30 recite any limitations that can integrate the claims into a practical applications because all these limitations recite is abstract idea. Thus, they fail “PRONG TWO” of the PEG 2019 (Step 2A, PRONG TWO, No). 
	Claims 17-30 further fail to recite any additional element that can amount to significant more than the judicial exception (Step 2B, No).
 	Thus, claims 17-30 are not patent eligible.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an interface configured to receive, a computing unit configured to calculate in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

				Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 16-17, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Machacek (US Patent: 7539593) in view of Hall (US PG Pub: 2004/0260526).
11.	Regarding claim 16, Machacek teaches a method for providing output values with associated uncertainties for a flexible modular plant or machine comprising an arrangement of modular entities, the method comprising: combining a plurality of said modular entities into an arrangement during runtime of the flexible modular plant or machine, the arrangement describing how the modular entities are interconnected (e.g., FIG. 2 illustrates an example of an industrial process control system 200. The industrial process control system 200 may implement the process 100 described above with respect to FIG. 1. The industrial process control system 200 includes a system 230 and multiple subsystems 210 and 220. Each of the multiple subsystems 210 and 220 include multiple sensors 212 and 214 and 222 and 224, respectively.
(30) The multiple subsystems 210 and 220 may be subsystems included in the system 230. Each of the subsystems 210 and 220 may represent one or more physical components that are used in performing operations of the system 230. The performance of the system 230 may be achieved by the combined operation of the subsystems 210 and 220 with each of the subsystems performing a specific operation. The subsystems 210 and 220 may be the same type of subsystem (e.g., subsystems that perform the same operation, but with different materials or at a different stage of a process) or the subsystems 210 and 220 may be different types of subsystems (e.g., subsystems that perform different operations or perform a similar operation using different techniques). (31) For example, the system 230 may control or monitor a tank farm. In this example, the subsystem 210 may represent a tank or tank-gauge included in the tank farm and the subsystem 220 may represent a flow meter included in the tank farm. The system 230 also may be a chemical plant and the subsystems 210 and 220 may be chemical reactors included in the chemical plant. In another configuration, the system 230 may be an oil refinery and the subsystems 210 and 220 may be oil distillation columns included in the oil refinery.
(32) The subsystem 210 may include one or more sensors (or other electronic components) that control and monitor the operations of the subsystems 210. The one or more subsystems may receive input from multiple sensors 212 and 214 and combine the inputs to produce other variables related to operating properties of the subsystem 210. The subsystem 210 also may receive uncertainty data from multiple sensor 212 and 214 and produce uncertainty data for the process performed by the subsystem 210 based on the uncertainty data of the multiple sensors 212 and 214) (Col. 9, Ln. 1-39, also refer to Fig. 2); 
	assigning uncertainty information associated with an operation of a modular entity to the plurality of said modular entities; providing, by said plurality of modular entities, input values based on an operation of said modular entities (e.g., The subsystem 210 may include one or more sensors (or other electronic components) that control and monitor the operations of the subsystems 210. The one or more subsystems may receive input from multiple sensors 212 and 214 and combine the inputs to produce other variables related to operating properties of the subsystem 210. The subsystem 210 also may receive uncertainty data from multiple sensor 212 and 214 and produce uncertainty data for the process performed by the subsystem 210 based on the uncertainty data of the multiple sensors 212 and 214) (Col. 9, Ln. 30-39, also refer to Fig. 2, col. 10, Ln. 11-51);
	 calculating, by a computing unit, depending on the arrangement of the plurality of modular entities, an output value based on said input values provided by said plurality of modular entities; 
	calculating, by said computing unit, an input value uncertainty for each input value based on the uncertainty information of the modular entity providing the input value (e.g.,  In addition, measurement subsystems and systems may combine inputs from several measurement instruments (e.g., sensors) and/or actuators and produce other variables for their outputs. For example, a particular measurement subsystem or system (e.g., a multi-sensor tank-gauge, a multi-variable flow meter, a control loop with multiple sensors and/or actuators, etc.) may receive sensed values and corresponding uncertainty values from multiple sensors associated with the measurement subsystem or system) (Col. 4, Ln. 60-67, Cl. 5, Ln. 1).
	Machacek does not specifically teach calculating, by said computing unit, depending on the arrangement of the plurality of said modular entities, at least one output value uncertainty associated with the output value based on propagation of uncertainty and using the input value uncertainties; and outputting said output value and said at least one output value uncertainty.
	Hall teaches calculating, by said computing unit, depending on the arrangement of the plurality of said modular entities, at least one output value uncertainty associated with the output value based on propagation of uncertainty and using the input value uncertainties (e.g., A method of calculating uncertainty in the measurement result of a measurement system represented as a plurality of connected modules, the method comprising the steps of: associating each module with a set of inputs, one output and one function; using the function to determine the value of the output from the value of each input to the module (module-input); using the function to determine the contribution to the uncertainty in the value of the output arising from the uncertainty in the value of any input to the system (system-input) ) (Refer to claim 12).
	and outputting said output value and said at least one output value uncertainty (e.g., and generating an output that represents a measurement result in which the contributions to the uncertainty are combined to determine the uncertainty and the measurement result) (Refer to claim 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Machacek and Hall before him/her, to modify the teachings of Machacek to include the teaching of Hall in order to determine the uncertainty in any measurement result automatically by using data from the uncertainties associated with individual sub-systems and transducers (Hall: Para. [0004]). 
12.	Regarding claim 17, the combination of Machacek and Hall teaches the method according to claim 16, wherein Hall further comprising: providing at least one calculation tree describing how said output value is calculated based on said input values (e.g., A system may, by its nature, be composed of identifiable modules, some of which may be reusable. Alternatively, a system can be decomposed into a network of modules, which represents a hierarchical series of intermediate calculation steps representing the evaluation of a measurement result, and its uncertainty. The degree to which decomposition proceeds is unimportant to the invention.The input-output relationship between all modules of a system can be represented as a directed network (directed acyclic graph)) (Para. [0021]).  
13.	Regarding claim 26, the combination of Machacek and Hall teaches the method according to claim 16, wherein Machacek further teaches the modular entities comprise sensors for measuring at least one of physical and chemical quantities (e.g., For instance, the sensor may be a temperature sensor, a pressure sensor, a level sensor, a flow meter, or any other type of sensor that measures a physical or other condition and the sensed value may be a measurement corresponding to the type of sensor (e.g., a temperature measurement, a pressure measurement, a level measurement, a flow measurement, etc.)) (Col. 6, Ln. 12-18).
14.	Regarding claim 27, the combination of Machacek and Hall teaches the method according to claim 16, wherein Machacek further comprising: determining whether said arrangement of said plurality of modular entities complies with uncertainty requirements utilizing said at least one output value uncertainty (e.g., In some arrangements, the measurement subsystem or system may take model-based calculations or historical data into account in determining a subsystem or system measurement and corresponding uncertainty. By taking model-based calculations or historical data into account, the subsystem or system measurement may have a lower uncertainty (e.g., the measurement is more accurate or certain) or the measurement subsystem or system may continue operation, albeit with a greater level of uncertainty, in the event that a sensor malfunctions. In the event of sensor malfunction, the subsystem or system may remain available or in operation with the uncertainty value associated with the subsystem or system measurement reflecting the increased level of uncertainty resulting from loss of the sensor. Limp-home scenarios may take a higher uncertainty value into account and may be used to keep a system alive or in operation at reduced performance) (Col. 5, Ln. 33-48).  
15.	Regarding claim 28, the combination of Machacek and Hall teaches the method according to claim 16, wherein Machacek further teaches calculating said at least one output value uncertainty depends on said arrangement of said modular entities; and wherein said calculation of said at least one output value uncertainty is updated if said arrangement of said plurality of modular entities changes (e.g., For instance, primary sources (e.g., sensors) may be validated by their manufacturers, based on knowledge of their design, manufacturing processes, factory calibration, and predictions for operation under normal and abnormal conditions, regardless of the application in which the primary sources will be used. Measurement subsystems and systems may use the additional information provided by the primary sources (e.g., sensors) and update or add to the additional information using model-based validation information derived from the knowledge of particular applications in which the primary sources are used) (Col. 4, Ln. 49-59).  
16.	Regarding claim 29, the combination of Machacek and Hall teaches the method according to claim 16, wherein Hall further teaches calculating said at least one output value uncertainty is performed utilizing code injection (Refer to Para. [0154]-[0155])) or overloading. 
17.	Regarding claim 30, the combination of Machacek and Hall teaches the method according to claim 16, wherein Machacek further teaches the corresponding uncertainty information associated with the operation of said modular entity is assigned to a digital twin of said modular entity for each modular entity of said plurality of modular entities (e.g., For instance, the gauges on horizontal cylindrical tank 410, the gauges on vertical cylindrical tank 420, and the flow meter 430 may send sensed values and uncertainties to the control device 450 using the fieldbus 440. The fieldbus 440 may be a carrier loop including a twisted pair of wires that carry digital information) (Col. 18, Ln. 23-29). 
18.	Regarding claim 31, Claim 31 recites a device that implement the method of claim 16, with substantially the same limitations, respectively. Therefore the rejection applied to claim 16, also applies to claim 31.
19.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Machacek in view of Hall, and further in view of Felty (US PG Pub: 2013/0173028).
20.	Regarding claim 24, Machacek teaches the combination of Machacek and Hall teaches the method according to claim 16 but does not specifically teach further comprising: assigning at least one of a trust value and a time stamp to said output value.  
	Felty teaches further comprising: assigning at least one of a trust value and a time stamp to said output value (e.g., 2. For example, if computer system 200 is used to implement ECM 120, then processor 202 may determine trust levels of one or more of physical sensors 140 and/or 142 based on values being output from the physical sensor. ECM 120 may then determine, based on the trust level of the physical sensor, whether to use the output parameter values from the physical sensor (e.g., the physical output values), output parameter values 320 from a virtual sensor 330 (e.g., the virtual output values), or a combination of both to control machine 100. 100641 The trust level of the physical sensor is any type of indication reflective of the reliability of the physical sensor. In some embodiments, the trust level may be represented, e.g., by a numerical value, but other types of representations, such as non-numerical representations, may also be used. For example, the trust level of the physical sensor may be calculated based on the specification data for the physical sensor that may be provided by the manufacturer of the physical sensor. The trust level of the physical sensor may also be calculated based on testing or training data of the physical sensor or of another similar physical sensor. This data may be stored in memory 204, storage 212, or elsewhere) (Para. [0063]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Machacek, Hall and Felty before him/her, to modify the teachings of Machacek, and Hall to include the trust value teaching of Felty in order to determine reliability of a sensor at a particular output parameter value (Felty: Para. [0028]). 
20.	Regarding claim 25, the combination of Machacek, Hall and Felty teaches the method according to claim 24, wherein Felty further teaches the trust value of said output value is determined based on the time stamp of said output value (Refer to Para. [0091] in addition with Para. [0063]).  

					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116